Exhibit 10.2

Curo Westford, LLC

c/o Curo Enterprises, LLC

20 West 22nd Street, Suite 408

New York, NY 10010

June 30, 2016

By Email

Cynosure, Inc.

5 Carlisle Road

Westford, MA 01886

Attention: Timothy Baker

Email: tbaker@cynosure.com

 

  Re: Extension of Dates in Seventh Amendment of Lease

Dear Timothy:

Reference is hereby made to that certain Lease dated January 31, 2005 between
Glenborough Fund V, Limited Partnership, the predecessor-in-interest to Curo
Westford, LLC (“Landlord”), as landlord, and Cynosure, Inc., as tenant
(“Tenant”), which Lease has been amended through the Seventh Amendment of Lease
dated as of April 29, 2016 (the “Seventh Amendment”) (as so amended, the
“Lease”). Capitalized terms used herein, but not defined herein, shall have the
meanings ascribed thereto in the Lease.

Landlord and Tenant wish to memorialize their agreement to extend certain dates
in the Seventh Amendment regarding Landlord’s early lease termination agreement
with Aerotek, Inc. (“Aerotek”) and delivery of the Seventh Amendment Space (as
defined in the Seventh Amendment) to Tenant. Accordingly, notwithstanding any
provision of the Lease to the contrary, Landlord and Tenant agree as follows:

 

  1. The second paragraph of Section 2 of the Seventh Amendment is hereby
deleted in its entirety and replaced it with the following:

“The term of the Lease for the Seventh Amendment Space shall be the period
beginning on the Seventh Amendment Space Commencement Date and ending on May 17,
2028 (the “Seventh Amendment Space Term”). Subject to Section 10 below, Landlord
anticipates delivering possession of the Seventh Amendment Space to Tenant on or
before October 15, 2016; provided, however, that if Landlord, for any reason
whatsoever, cannot tender delivery of possession of the Seventh Amendment Space
to Tenant on or before October 15, 2016, this Amendment shall not be void or
voidable, nor shall Landlord be liable for any loss or damage resulting
therefrom. In the event that Landlord fails to deliver possession of the Seventh
Amendment Space on or before November 15, 2016 due to the existing tenant,
Aerotek, Inc. (“Aerotek”), failing to vacate and surrender the Seventh Amendment
Space prior to such date, Landlord shall take commercially reasonable efforts to
cause the existing tenant or occupant to vacate the Leased Premises, which
commercially reasonable efforts shall include commencing summary process
proceedings as soon as reasonably practical after



--------------------------------------------------------------------------------

December 15, 2016 to evict Aerotek. Notwithstanding the foregoing, but subject
to Section 10 below, delays caused by force majeure and delays caused by Tenant,
including, without limitation, any default by Tenant under the Lease, in the
event that Landlord fails to tender delivery of possession of the Seventh
Amendment Space to Tenant on or before March 15, 2017, Tenant shall be entitled
to a day-for-day rental abatement for the Seventh Amendment Space, only, for
each day beyond March 15, 2017 (as so extended, as applicable) that Landlord
fails to tender delivery of possession of the Seventh Amendment Space to Tenant.
Tenant’s inability or failure to take possession of the Seventh Amendment Space
when delivery is tendered by Landlord shall not delay the Seventh Amendment
Space Commencement Date or Tenant’s obligation to pay Base Rent with respect
thereto, subject to such rental abatement.”

 

  2. In addition, Section 10 of the Seventh Amendment is hereby deleted in its
entirety and replaced with the following:

“Amendment Conditioned on Termination of Aerotek Lease. Tenant acknowledges that
Aerotek currently occupies the Seventh Amendment Space pursuant to a lease
between Landlord and Aerotek (the “Aerotek Lease”). Landlord shall use
reasonable efforts to enter into an early lease termination agreement with
Aerotek (the “Aerotek Early Termination Agreement”) for an early termination
date of not later than October 15, 2016. Unless Landlord notifies Tenant in
writing (which notice may be by e-mail to Tenant sent to the following e-mail
address: tbaker@cynosure.com) on or before August 15, 2016 that Landlord has
entered into the Aerotek Early Termination Agreement, then this Amendment shall
be null and void and of no further force and effect and neither Landlord nor
Tenant shall have any liability hereunder.”

Except as amended hereby, the Lease shall remain unmodified and shall continue
in full force and effect. Please acknowledge your agreement to the foregoing by
countersigning this letter agreement below and returning a PDF of the fully
countersigned letter agreement to the undersigned. Landlord and Tenant intend
that emailed, electronic signatures may be relied upon by the other party. Thank
you.

[Signature Page Follows]



--------------------------------------------------------------------------------

CURO WESTFORD, LLC, a Massachusetts limited liability company By:   LOGO
[g193377ex105pg03.jpg]  

 

Name:   Steven Cox Its:   Manager ACKNOWLEDGED AND AGREED:

CYNOSURE, INC.,

a Delaware corporation

By:   LOGO [g193377ex105pg04.jpg]  

 

Name:  

Timothy W. Baker

Its:  

CFO